Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 29, 2016

                                      No. 04-16-00438-CV

            IN THE ESTATE OF JOSEPH DAVID MARKS, SR., DECEASED,

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2015PC0155
                          The Honorable Kelly Cross, Judge Presiding


                                         ORDER
       A filing fee of $205.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 14-9158, Aug. 28, 2015). The clerk of the court notified
appellant[s] of this deficiency in a letter dated July 7, 2016. The fee remains unpaid. Rule 5 of
the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order appellant, not later than August 8, 2016 to either (1) pay the
applicable filing fee, or (2) provide written proof to this court that she is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellant fails to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.




                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court